United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 15, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-11097
                          Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CHRISTOPHER JON FULLER,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:02-CR-42-1-Y
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Having entered a conditional guilty plea to fraud in

connection with a counterfeit access device, Christofer Jon

Fuller appeals the district court’s denial of his motion to

suppress evidence seized during a search of Fuller’s apartment.

Fuller does not dispute that the search was based on probable

cause, but he argues that the evidence should be suppressed

because the warrant authorizing the search was not signed by a

magistrate.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-11097
                                -2-

     The evidence at the suppression hearing shows that the

magistrate judge found probable cause to search Fuller’s

apartment; that he did not sign the warrant form due to an

inadvertent error; and that the officer who searched Fuller’s

apartment believed that he had a valid warrant authorizing the

search.   Consequently, we AFFIRM the denial of Fuller’s motion to

suppress.   See United States v. Kelley, 140 F.3d 596, 601-04 (5th

Cir. 1998); United States v. Shugart, 117 F.3d 838, 844 (5th Cir.

1997).

     AFFIRMED.